On leave granted to the plaintiffs in error they were permitted to file an additional abstract supplying the deficiencies of the original abstract of the record. The evidence contained in the additional abstract has been considered in connection with the petition for rehearing, and a majority of the court is of the opinion that the evidence is sufficient to establish the guilt of the plaintiffs in error in respect to the charge against them. The petition for rehearing is therefore denied and the opinion affirming the judgment of the county court is adhered to.